Citation Nr: 1716576	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether referral for extraschedular consideration of the Veteran's bilateral hearing loss is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In a February 2016 decision, the Board denied an initial compensable rating for the Veteran's bilateral hearing loss, and also found that referral for extraschedular consideration was not warranted.  In a November 2016 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMPR) and vacated the Board's February 2016 decision to the extent that it determined that the criteria for extraschedular referral were not satisfied.  The matter was remanded to the Board for action consistent with the terms of the joint motion.  The JMPR did not disturb that part of the Board's decision denying entitlement to an initial compensable rating for hearing loss under the schedular criteria.  


FINDINGS OF FACT

1. The Veteran's hearing loss and difficulty understanding speech in various contexts are reasonably described by the schedular criteria. 

2. The Veteran's subjective feelings of ear pressure and fullness, assuming these symptoms to be manifestations of his service-connected hearing loss, do not result in factors such as marked interference with employability or frequent periods of hospitalization.  



CONCLUSION OF LAW

The criteria for referral of the Veteran's bilateral hearing loss for extraschedular consideration are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, Diagnostic Code (DC) 6100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The Veteran has received all required notice under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Because the appeal stems from a granted service connection claim, further notice is not warranted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs) and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Analysis

The parties to the JMPR agreed that in denying referral for extraschedular consideration, the Board did not sufficiently discuss the Veteran's reported feelings of ear pressure and fullness, as reflected in a December 2013 private treatment record.  For the following reasons, the Board finds that referral for extraschedular consideration is not warranted.  

VA has adopted a Schedule for Rating Disabilities to evaluate service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless is still considered adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.; 38 C.F.R. § 3.321(b). 

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

These criteria have been broken up into two elements: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology and (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  If both elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b).  If either element is not satisfied, then referral is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In a May 2013 statement, the Veteran wrote that his hearing loss made it difficult to understand speech, particularly during telephone conversations, in restaurants and moving cars, and anywhere background noise was present.  He also described having difficulty hearing the television, even with the sound turned up, and problems hearing his grandchildren speaking.  A December 2013 private treatment record reflects that the Veteran reported ear pressure and fullness.  Aural pressure, volume, and compliance were normal on testing at that time.  

The Veteran's hearing loss and difficulty understanding speech are adequately described by the schedular criteria.  See 38 C.F.R. § 4.85, DC 6100 and 38 C.F.R. § 4.86.  In this regard, the "rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (U.S. Vet. App. Mar. 6, 2017).  Accordingly, the Veteran's difficulty understanding speech in various contexts, including when his grandchildren are speaking, and his difficulty hearing the television even when the volume is turned up are contemplated by the schedular criteria.  See id. (holding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  

The Veteran's report of ear pressure and fullness in December 2013 has not been claimed as secondary to or associated with his service-connected hearing loss disability.  However, assuming for the purposes of this decision that these symptoms are service connected, the Board finds that there are no "related factors" associated with these symptoms, including marked interference with employment or frequent periods of hospitalization.  The Veteran has not stated that these symptoms interfere-let alone markedly interfere-with his employment.  Although not necessary to this determination, the Board notes that the fact that objective testing showed normal aural pressure, volume, and compliance also weighs against a finding that these symptoms are significant enough to interfere with occupational functioning.  The Board also notes, although again not necessary to this determination, that the evidence does not show that these symptoms occur frequently enough or last long enough to interfere with occupational functioning.  However, even if they did occur more frequently or on a more prolonged basis than what is shown in the record, there is still no indication that they result in marked interference with employment.  Thus, assuming these symptoms are not adequately described by the rating criteria and thus indicate an exceptional or unusual disability picture, the second element is still not satisfied, namely related factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 116; Anderson, 22 Vet. App. at 427.  Both elements must be satisfied to warrant extraschedular referral.  Yancy, 27 Vet. App. at 494-95. 

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria so as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Here, the only other disability for which service connection has been established is tinnitus.  The Veteran has not stated, and the record does not otherwise indicate, that tinnitus has affected his hearing loss such that application of the schedular criteria is impractical.  All disabling manifestations of the Veteran's hearing loss have been considered, as discussed above, and the evidence does not show that the combined impact is more severe than what is contemplated by the separate ratings assigned for these disabilities, or that it results in an exceptional or unusual disability picture vis-à-vis the schedular criteria.  Accordingly, this issue has not been reasonably raised.  Yancy, 27 Vet. App. at 495. 

Although not necessary to this determination, the Board also notes in the alternative that the Veteran's tinnitus itself is separately compensated under 38 C.F.R. § 4.88 (a), DC 6260 (2016).  A note to DC 6260 reflects that a separate evaluation for tinnitus may be combined with an evaluation under DC 6100 and certain other diagnostic codes pertaining to diseases of the ear, "except when tinnitus supports an evaluation under one of those diagnostic codes."  The fact that tinnitus is separately compensated under the rating schedule, and is explicitly noted therein to be both a separate disability and one which, in the alternative, may support an evaluation for another disability of the ear, including hearing loss, supports a finding that the schedular criteria already contemplate the effects of tinnitus on hearing loss.  In any event, because there are no symptoms different from, or more severe than, those already contemplated by the rating criteria for hearing loss due to the combined impact of tinnitus and hearing loss, an exceptional or unusual disability picture under § 3.321(b) does not exist. 

Finally, and again in the alternative and not necessary to the determination in this case, the evidence does not show marked interference with employment as a result of the combined impact of the Veteran's hearing loss and tinnitus.  Thus, the second element is not satisfied.  See Thun, 22 Vet. App. at 116; Anderson, 22 Vet. App. at 427.  However, even such were shown, an exceptional or unusual disability picture is not established, for the reasons discussed above, and thus the first element remains unsatisfied.  See id.  Thus, as both elements are not satisfied, referral for extraschedular consideration is not warranted.  See Yancy, 27 Vet. App. at 495. 

In sum, the Board finds that the preponderance of the evidence weighs against referral for extraschedular consideration.  Consequently, the benefit-of-the-doubt rule does not apply, and extraschedular referral is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Referral for extraschedular consideration of the Veteran's bilateral hearing loss is not warranted; the appeal is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


